Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 8/5/2022.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims remain 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,102,019 to Lam.
With regard to claim 1, a clothes hanger assembly (1) capable of installation in a vehicle interior space, the clothes hanger assembly comprising: two arms (2) adjustable between a stowage position (retracted), in which the arms are stowed, and a functional position (extended), in which the arms form a hanger-like construction (figs. 1, 6); a cable drive (16, 100, 102); and a carriage (112) arranged on the cable drive and shiftable by means of the cable drive to articulate the two arms about the carriage between the stowage position and the functional position. 
With regard to claim 2, further comprising: a guide body (3) that guides the carriage (112).
With regard to claim 8, wherein the cable drive (16, 100, 102) includes a cable, wherein the carriage (112) is attached to the cable (PAR 14, fig. 6).
With regard to claim 9, wherein the cable drive (16, 100, 102) includes a tensioning device (115, 116, fig. 6, unnumbered spring) configured to tension the cable.
With regard to claim 10, wherein the cable drive (16, 100, 102) includes a winding element (114) configured to wind.
With regard to claim 11, wherein the cable drive (16, 100, 102) includes a rotatable shaft (108) and a motor (16) configured to drive the shaft, wherein the winding element (114) is non-rotatably mounted on the shaft.
Allowable Subject Matter
Claims 3-7, 12-15, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 16-20 are allowed.
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.  
With regard to claim 1, applicant contends, inter alia, that Lam does not teach, suggest, or anticipate the claimed invention.  Specifically, that Lam does not teach or suggest a carriage that is shiftable to articulate two arms about the carriage.  The Examiner acknowledges applicant’s position; however, a reference is deemed to properly anticipate a claim when all the recited limitations are disclosed therein.  In this instance, and in the broadest, reasonable interpretation of claim 1,  Lam clearly shows all the recited structural limitations including a carriage (112) arranged on a cable drive  that is shiftable, i.e. able to shift or move (112 shifts via rotation) by means of the cable drive (drive motor 16 drives cables 100, 102) to articulate, i.e. to move connected elements about the carriage (arms 2 are articulated between a functional (extended) position and a stowed (retracted) position by means of the drive motor and cables moving about 112).
While it is noted that the device of Lam may not perform the same function or in the same manner as applicant’s invention, it is deemed that the claims are not restrictive to such device.  For the reasons above, the grounds for rejection are deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/3/2022